                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


HELEN C. CASHWELL, Trustee,                 )
BRAD R. JOHNSON, ELCI                       )
WIJAYANINGSIH and RUSSELL W.                )
KINCAIDE                                    )
                Plaintiffs,                 )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 7:18-CV-109-FL
TOWN OF OAK ISLAND, NORTH                   )
CAROLINA, DAVID KELLY in his                )
individual capacity, DAVID HATTEN, in       )
his individual capacity and KATIE           )
COLEMAN, in her individual capacity         )
                       Defendants.          )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss and motion to strike.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
May 31, 2019, and for the reasons set forth more specifically therein, that defendants’ motion to
dismiss is GRANTED and the motion to strike is rendered moot.

This Judgment Filed and Entered on May 31, 2019, and Copies To:
Helen C. Cashwell (via US mail) 3407 E. Yacht Drive, Oak Island, NC 28465
Brad R. Johnson (via US mail) 111 SE 14th Street, Oak Island, NC 28465
Elci Wijayaningsih (via US mail) 111 SE 14th Street, Oak Island, NC 28465
Russell W. Kincaide (via US mail) 3764 Heron Circle SE, Southport, NC 28461
Charles C. Meeker / Stephen V. Carey (via CM/ECF Notice of Electronic Filing)

May 31, 2019                         PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
